Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 14, 2020 by and among

 

CALERES, INC. a New York corporation (the “Lead Borrower”),

 

the Borrowers party hereto (together with the Lead Borrower, the “Borrowers”),

 

the Lenders party hereto, and

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent, among others, have entered into a certain Fourth Amended and Restated
Credit Agreement dated as of December 18, 2014 (as amended, supplemented or
otherwise modified from time to time prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrowers have requested, among other amendments, an increase in
the Total Commitments in an amount equal to $100,000,000 pursuant to Section 2.2
of the Existing Credit Agreement (the “Commitment Increase”), and the Lenders
named on Schedule 1.1 hereto (such Lenders being collectively referred to as the
“Increasing Lenders”) have agreed to provide Commitments in respect of the
Commitment Increase, subject to the terms and conditions set forth herein; and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend certain terms and conditions of the Existing Credit Agreement and to
provide for the Commitment Increase as provided herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.

Incorporation of Terms and Conditions of Existing Credit Agreement. All of the
terms and conditions of the Existing Credit Agreement (including, without
limitation, all definitions set forth therein) are specifically incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the same meaning as in the Existing Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”).

 

 

--------------------------------------------------------------------------------

 

 

2.

Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this Amendment, (i) no Default or Event of Default
exists under the Amended Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Amended Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except in the case of any representation and warranty qualified by
“materiality” or “Material Adverse Effect”, which is true and correct in all
respects) as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (except in the case of any
representation and warranty qualified by “materiality” or “Material Adverse
Effect”, which is true and correct in all respects) as of such earlier date,
provided that, as of the date hereof, the temporary closure of the Loan Parties’
store locations and other operational disruptions affecting the Loan Parties, in
each case as a direct result of the COVID-19 pandemic, shall not be deemed (i)
to be a Default or Event of Default, or (ii) to have caused a violation of any
representation or warranty set forth in the Credit Agreement or the other Loan
Documents.

 

3.

Amendments to Existing Credit Agreement.

 

 

a.

Amendments to Article 1. The provisions of Section 1.1 of the Existing Credit
Agreement are hereby amended as follows:

 

 

i.

The table in the definition of “Applicable Margin” is hereby deleted in its
entirety and the following substituted in its stead:

 

 

Level

 

Average Excess

Availability

 

Prime Rate

Loans

 

LIBO Loans

I

Greater than 50% of the Loan Cap

1.00%

2.00%

II

Less than or equal to 50% of the Loan Cap

 

1.25%

2.25%

 

All other provisions of the definition of “Applicable Margin” remain in effect
as written.

 

 

ii.

The definition of “Cash Dominion Event” is hereby amended by deleting
“40,000,000” where it appears therein, and by substituting “$48,000,000” in its
stead.

 

 

iii.

The definition of “Federal Funds Effective Rate” is hereby amended by deleting
such definition in its entirety and substituting the following in its stead:

 

-2-

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

 

iv.

The definition of “Fee Letter” is hereby amended by deleting such definition in
its entirety and substituting the following in its stead:

 

“Fee Letter” means, collectively, (i) the letter entitled “Fee Letter” among the
Borrowers and the Administrative Agent dated as of December 19, 2018 and (ii)
the Fourth Amendment Fee Letter, as may be amended, supplemented or replaced and
in effect from time to time.

 

 

v.

The definition of “Lead Arrangers” is hereby amended by deleting such definition
in its entirety and substituting the following in its stead:

 

“Lead Arrangers” means Bank of America and Wells Fargo Bank, National
Association, in their capacities as lead arrangers and bookrunners hereunder.
For purposes of the Fourth Amendment, the Lead Arranger is Bank of America, in
its capacity as sole lead arranger and bookrunner thereunder.”

 

 

vi.

The definition of “LIBO Rate” is hereby amended by deleting such definition in
its entirety and substituting the following in its stead:

 

“LIBO Rate” means the higher of:

 

(i) the LIBOR Floor, and

 

(ii) (a) for any Interest Period with respect to a LIBO Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars) for a period equal in length to such Interest
Period as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to LIBO Rate, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day.”

 

-3-

--------------------------------------------------------------------------------

 

 

 

vii.

The definition of “LIBOR Successor Rate Conforming Changes” is hereby amended by
deleting such definition in its entirety and substituting the following in its
stead:

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Prime Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Lead Borrower, to reflect the adoption and implementation
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement in consultation with the
Lead Borrower).

 

 

viii.

The definition of “Payment Conditions” is hereby amended by deleting such
definition in its entirety and substituting the following in its stead:

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of the entering into such transaction or the
making of such payment and (b) after giving pro forma effect to such transaction
or payment and for each day of the sixty (60) day period immediately preceding
such transaction or payment, Excess Availability shall exceed (i) with respect
to any Restricted Payments subject to the Payment Conditions, the greater of (x)
fifteen percent (15%) of the Loan Cap and (y) $70,000,000, and (ii) with respect
to any other transactions or payments subject to the Payment Conditions, the
greater of (x) twelve and one-half percent (12.5%) of the Loan Cap and (y)
$60,000,000; (c) the Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
(in each case, after giving effect to such transaction or payment) shall be
equal to or greater than 1.0:1.0, provided that, in the event that after giving
pro forma effect to such transaction or payment and for each day of the sixty
(60) day period immediately preceding such transaction or payment, Excess
Availability shall exceed (i) with respect to any Restricted Payments subject to
Payment Conditions, the greater of (x) twenty percent (20%) of the Loan Cap and
(y) $90,000,000, and (ii) with respect to any other transactions or payments
subject to the Payment Conditions, the greater of (x) seventeen and one-half
percent (17.5%) of the Loan Cap and (y) $80,000,000, then the provisions of this
clause (c) shall not apply; and (d) the Loan Parties shall have provided the
Administrative Agent with a certificate from a Financial Officer demonstrating
to the reasonable satisfaction of the Administrative Agent that, on a pro forma
basis (after giving effect to such transaction or payment), the Loan Parties,
taken as a whole, are, and will be, Solvent.

 

-4-

--------------------------------------------------------------------------------

 

 

 

ix.

The definition of “Prime Rate” is hereby amended by deleting such definition in
its entirety and substituting the following in its stead:

 

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the LIBO Rate plus 1.00%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Prime Rate is
being used as an alternate rate of interest pursuant to Section 2.32 hereof,
then the Prime Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.”

 

 

x.

The definitions of “LIBO Rate Loan” and “Type” are hereby amended by deleting
each reference to “Adjusted LIBO Rate” and substituting “LIBO Rate” in its
stead.

 

 

xi.

The definitions of “Adjusted LIBO Rate” and Statutory Reserve Rate” in Section
1.1 of the Existing Credit Agreement are hereby deleted in their entirety.

 

 

xii.

The following new definitions are hereby added to Section 1.1 of the Existing
Credit Agreement in their appropriate alphabetical order:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 9.26.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Fourth Amendment” means that certain Fourth Amendment to Fourth Amended and
Restated Credit Agreement by and among, the Borrowers, the Administrative Agent,
and the Lenders party thereto dated as of the Fourth Amendment Effective Date.

 

“Fourth Amendment Effective Date” means April 14, 2020.

 

-5-

--------------------------------------------------------------------------------

 

 

“Fourth Amendment Fee Letter” means the letter entitled “Fourth Amendment Fee
Letter” among the Borrowers and the Administrative Agent dated as of April 14,
2020.

 

“LIBOR Floor” means 1.00% per annum.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 9.26.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBO Rate in loan agreements
similar to this Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Supported QFC” has the meaning set forth in Section 9.26.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.26.

 

-6-

--------------------------------------------------------------------------------

 

 

 

b.

The provisions of Section 1.1 of the Existing Credit Agreement are hereby
amended by adding the following new Section 1.6:

 

“1.6      Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.”

 

4.

Amendments to Article 2. The provisions of Article 2 are hereby amended as
follows:

 

 

a.

Section 2.1 of the Existing Credit Agreement is hereby amended by deleting the
reference in subclause (a)(i)(i)(x) in such Section to “$500,000,000” and
substituting “$600,000,000” in its stead.

 

 

b.

Section 2.2 of the Existing Credit Agreement is hereby amended by deleting
subsection (a) thereof in its entirety and by substituting the following in its
stead:

 

“From and after the Fourth Amendment Effective Date, so long as no Default or
Event of Default exists or would arise therefrom, the Lead Borrower shall have
the right, from time to time, to request an increase of the Total Commitments by
an aggregate amount (for all such requests) not exceeding (i) the greater of (a)
$150,000,000 and (b) the excess of the Borrowing Base at such time over the sum
of the then-effective Total Commitments at such time, plus (ii) an amount equal
to the amount of the Commitment of any Defaulting Lender whose Commitment has
been terminated but who was not replaced by another Lender or other financial
institution at the time of such termination, as adjusted to reflect any pro rata
decrease in the Total Commitments pursuant to Section 2.17 hereof which occurred
after such termination (the foregoing, individually, an “Increase Option”, and
collectively, the “Increase Options”). Any such request with respect to an
Increase Option shall be first made to all existing Lenders on a pro rata basis.
At the time of sending such request, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).”

 

 

c.

Sections 2.10, 2.18, 2.21 and 2.25 of the Existing Credit Agreement are hereby
amended by deleting each reference in such Sections to “Adjusted LIBO Rate” and
substituting “LIBO Rate” in its stead.

 

 

d.

Section 2.13 of the Existing Credit Agreement is hereby amended by deleting the
reference in such Section to “0.20%” and substituting “0.25%” in its stead.

 

-7-

--------------------------------------------------------------------------------

 

 

 

e.

Section 2.32 of the Existing Credit Agreement is hereby amended by deleting such
Section 2.32 in its entirety and substituting a new Section 2.32 as set forth
below:

 

“2.32.          LIBO Successor Rate. Notwithstanding the provisions of Sections
2.18, 2.25, 2.26 or anything else to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error), or the Lead Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Lead Borrower or Required Lenders
(as applicable) have determined, that:

 

(a)     adequate and reasonable means do not exist for ascertaining LIBO Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(b)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBO Rate or the LIBOR Screen Rate shall
no longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBO Rate after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(c)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate.

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement solely for
the purpose of replacing LIBO Rate in accordance with this Section 2.32 with (x)
one or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBO Rate with a rate described in clause (x), object to the
Adjustment; or (B) in the case of an amendment to replace LIBO Rate with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Lead Borrower.

 

-8-

--------------------------------------------------------------------------------

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBO Loans shall be suspended, (to the extent of the affected LIBO
Loans or Interest Periods), and (y) the LIBO Rate component shall no longer be
utilized in determining the Prime Rate. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Loans (to the extent of the affected LIBO Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Prime Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such “LIBOR Successor Rate be less than
zero for purposes of this Agreement.”

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.”

 

5.

Amendments to Article 6. Section 6.13 (“Minimum Fixed Charge Coverage Ratio”) is
hereby amended by deleting “40,000,000” where it appears therein, and by
substituting “$48,000,000” in its stead.

 

6.

Amendments to Article 9. The provisions of Article 9 of the Existing Credit
Agreement are hereby amended as follows:

 

 

a.

Section 9.2 of the Existing Credit Agreement is hereby amended by adding
“Subject to Section 2.32” at the beginning of clause (b) of such Section.

 

-9-

--------------------------------------------------------------------------------

 

 

 

b.

Article 9 of the Existing Credit Agreement is hereby amended by adding the
following new Section 9.26 at the end thereof:

 

“9.26          Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

 

7.

Amendments to Schedules and Exhibits.

 

 

a.

Schedule 1.1 (Lenders and Commitments) to the Existing Credit Agreement is
hereby deleted in its entirety and as new Schedule 1.1 in the form annexed
hereto substituted in its stead.

 

-10-

--------------------------------------------------------------------------------

 

 

 

b.

Exhibit E (Form of Notice of Borrowing) to the Existing Credit Agreement is
hereby deleted in its entirety and as new Exhibit E in the form annexed hereto
substituted in its stead.

 

 

c.

Exhibit C (Form of Borrowing Base Certificate) to the Existing Credit Agreement
is hereby deleted in its entirety and as new Exhibit C in the form annexed
hereto substituted in its stead.

 

8.

Commitment Increase.

 

 

a.

Each Increasing Lender hereby agrees that, on, and subject to the occurrence of,
the Fourth Amendment Effective Date, (i) such Increasing Lender shall increase
its Commitment to an amount equal to the amount set forth opposite such
Increasing Lender’s name on Schedule 1.1 to this Amendment; and (ii) such
Increasing Lender shall continue to be a “Lender” for all purposes of, and
subject to all the obligations of a “Lender” under the Amended Credit Agreement
and the other Loan Documents. Each Loan Party and the Administrative Agent
hereby agrees that, from and after the Fourth Amendment Effective Date, each
Increasing Lender shall be deemed to be, and shall be a “Lender” for all
purposes of, and with all the rights and remedies of a “Lender” under, the
Amended Credit Agreement and the other Loan Documents. From and after the Fourth
Amendment Effective Date, each reference in the Amended Credit Agreement to any
existing Lender’s Commitments shall mean such Lender’s Commitment as set forth
opposite its name on Schedule 1.1 to this Amendment under the heading
“Commitment Amount”.

 

 

b.

The Administrative Agent and the Increasing Lenders hereby agree that this
Amendment shall constitute the giving of the notice required by Section 2.2(a)
of the Existing Credit Agreement with respect to the Commitment Increase, and
that each Increasing Lender’s delivery of its executed signature page to this
Amendment shall constitute its agreement to increase its Commitment to the
extent set forth in Schedule 1.1 to this Amendment notwithstanding any provision
of Section 2.2 of the Existing Credit Agreement to the contrary.

 

9.

Conditions to Effectiveness. This Amendment shall become effective on the date
(the “Fourth Amendment Effective Date”) when each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

 

a.

Amendment. This Amendment shall have been duly executed and delivered by the
Loan Parties, the Agents and the Lenders.

 

 

b.

Corporate Action. All action on the part of the Loan Parties necessary for the
valid execution, delivery and performance by the Loan Parties of this Amendment
shall have been duly and effectively taken. The Administrative Agent shall have
received such customary corporate resolutions, certificates and other customary
corporate documents as the Administrative Agent shall reasonably request.

 

-11-

--------------------------------------------------------------------------------

 

 

 

c.

No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

 

d.

Borrowing Base Certificate; Availability. The Agents shall have received a
Borrowing Base Certificate dated the Fourth Amendment Effective Date, executed
by a Financial Officer of the Lead Borrower. The Excess Availability under the
Amended Credit Agreement on the Fourth Amendment Effective Date, after giving
effect to any funding under the Amended Credit Agreement, shall be equal to or
greater than $150,000,000 based on a Borrowing Base Certificate dated as of the
Fourth Amendment Effective Date.

 

 

e.

Fees and Expenses. (i) The Administrative Agent and the Lenders shall have
received all applicable fees and other amounts due and payable on or prior to
the Fourth Amendment Effective Date, including without limitation, reasonable
and documented attorneys’ fees of one counsel, in connection with or relating to
this Amendment shall have been reimbursed or paid, and (ii) all fees payable
pursuant to the Fourth Amendment Fee Letter that are due and payable on the date
hereof shall have been paid in full by the Borrowers in accordance with the
terms thereof.

 

 

f.

Documents. The Administrative Agent shall have received the following executed
Loan Documents:

 

 

1.

a Note, or amended and restated Note, as applicable, executed by the Borrowers
in favor of each Lender requesting a Note and reflecting the Commitment of such
Lender after giving effect to this Amendment; and

 

 

2.

the Fourth Amendment Fee Letter, duly executed by the Borrowers and the
Administrative Agent.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.5 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 9, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Fourth Amendment Effective Date specifying its objection thereto.

 

10.

Ratification and Reaffirmation. Each of the Loan Parties hereby ratifies and
confirms all of its Obligations to the Agents, the Issuing Bank and the Lenders
under the Amended Credit Agreement, including, without limitation, the Revolving
Loans, Swingline Loans and other Credit Extensions, and each of the Loan Parties
hereby affirms its absolute and unconditional promise to pay to the Lenders, the
Issuing Bank and the Agents, as applicable, the Revolving Loans, other Credit
Extensions, reimbursement obligations and all other amounts due or to become due
and payable to the Lenders, the Issuing Bank and the Agents, as applicable,
under the Amended Credit Agreement and it is the intent of the parties hereto
that nothing contained herein shall constitute a novation or accord and
satisfaction. Except as expressly amended hereby, the Existing Credit Agreement
shall continue in full force and effect.

 

-12-

--------------------------------------------------------------------------------

 

 

11.

Binding Effect; Integration, Etc. The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns. This Amendment and the Amended Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Existing Credit Agreement, any other Loan Document or
any agreement or instrument related to the Existing Credit Agreement shall
hereafter refer to the Amended Credit Agreement. This Amendment shall constitute
a Loan Document.

 

12.

Multiple Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument. Delivery of any executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

13.

Governing Law; Waiver of Jury Trial. EACH PARTY HERETO HEREBY AGREES THAT THE
PROVISIONS OF SECTION 9.10 AND SECTION 9.11 OF THE EXISTING CREDIT AGREEMENT
SHALL APPLY TO THIS AMENDMENT.

 

[Signature Pages Follow]

 

-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

 

CALERES, INC.
SIDNEY RICH ASSOCIATES, INC.
BG RETAIL, LLC
ALLEN EDMONDS LLC
VIONIC GROUP LLC

VIONIC INTERNATIONAL LL

 

        as to each of the foregoing  

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth H. Hannah

 

 

Name: Kenneth H. Hannah

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as Agent and as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter M. Walther

 

 

Name: Peter M. Walther

 

 

Title: Senior Vice President

 

 

 

[Caleres – Signature Page to Fourth Amendment]

  

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.,

as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tamar Scoville

 

 

Name: Tamar Scoville

 

 

Title: Vice President

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

TRUIST BANK, as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Dembski

 

 

Name: Michael Dembski

 

 

Title: Director

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Pienkos

 

 

Name: Mark Pienkos

 

 

Title: Managing Director

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

U.S. Bank National Association,

as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicole C. Manies

 

 

Name: Nicole C. Manies

 

 

Title: Vice President

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A., as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name: Jason Hoefler

 

 

Title: Managing Director

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

JPMorgan Chase Bank, N.A., as a

Lender 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Devin Roccisano

 

 

Name: Devin Roccisano

 

 

Title: Executive Director

 

 

 

 

[Caleres – Signature Page to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

Updated Schedule 1.1 to Credit Agreement

 

(Lenders and Commitments)

 

 

 

Lender

Commitment Amount

 

Commitment

Percentage

Bank of America, N.A.

$156,000,000.00

26.00000000%

Wells Fargo Bank, National Association

$130,000,000.00

21.666666667%

Truist Bank

$108,000,000.00

18.000000000%

Fifth Third Bank

$60,000,000.00

10.000000000%

U.S. Bank National Association

$60,000,000.00

10.000000000%

BMO Harris Bank N.A.

$50,000,000.00

8.333333333%

JPMorgan Chase Bank, N.A.

$36,000,000.00

6.000000000%

TOTAL

$600,000,000.00

100.0000000000%

 

 

[Schedule 1.1 to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

Updated Exhibit E to Credit Agreement

 

Form of Notice of Borrowing

 

[See Attached]

 

 

[Exhibit E to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

NOTICE OF BORROWING

 

 

To: Bank of America, N.A Date:      

100 Federal Street

Boston, Massachusetts 02110

Attention: Peter Walther

     

 

Re:     Fourth Amended and Restated Credit Agreement dated as of December 18,
2014 (as amended, amended and restated, modified, supplemented or renewed from
time to time, the “Credit Agreement”) by, among others, CALERES, INC. (the “Lead
Borrower”), the other Borrowers party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as administrative agent and collateral
agent for the Lenders (in such capacities, the “Agent”) and as Lead Issuing
Bank.

 

Ladies and Gentlemen:

 

Reference is made to the above described Credit Agreement. All capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement. The Lead Borrower, as agent for itself and the other Borrowers
pursuant to Section 9.4 of the Credit Agreement, hereby irrevocably notifies you
of the Borrowing specified below:

 

1.     The Business Day of the proposed Borrowing(s) is/are __________________.

 

2.     The aggregate amount of the proposed Borrowing(s) is
$___________________, which Borrowing(s) shall consist of the following Types:

 

Type of Borrowing

(Prime Rate or LIBO)

 

Amount

Interest Period for LIBO

Advances

 

$___________________________

[months]    [days]

 

 

$___________________________

[months]    [days]

 

 

$___________________________

[months]    [days]

 

 

$___________________________

[months]    [days]

 

 

 

3.     The account to which the proceeds of such Borrowing are to be deposited,
if not Account No. 5045183372 maintained by the Borrowers with Bank of America,
N.A., is as follows: ________________________________________.

 

1

--------------------------------------------------------------------------------

 

 

The Lead Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

 

(a)     All representations and warranties made by the Borrowers in the Loan
Documents are true and correct in all material respects on and as of the date
hereof, except (i) that such representations and warranties (A) that relate
solely to an earlier date are true and correct in all material respects as of
such earlier date and (B) are true and correct in all respects if they are
qualified by a materiality standard and (ii) to the extent that the Agent and
the Lenders have been notified by the Borrowers that any representation or
warranty is not correct and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty;

 

(b)     No event has occurred and is continuing, or would result from the
proposed Borrowing, which constitutes or would constitute a Default or an Event
of Default;

 

(c)     [After giving effect to the proposed Borrowing(s) set forth in Section 2
above, cash in DDA Accounts (including savings accounts), the Blocked Accounts,
the Concentration Account and each Disbursement Account maintained by, the Loan
Parties shall not exceed $60,000,000 in the aggregate;]1 and

 

(d)     After giving effect to the proposed Borrowing(s) set forth in Section 2
above, there will be no more than fifteen (15) Borrowings of LIBO Loans
outstanding under the Credit Agreement.

 

This Notice of Borrowing is issued pursuant to and is subject to the Credit
Agreement.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

1 Clause (c) is only applicable with respect to proposed Borrowings requested
(1) on and after the Fourth Amendment Effective Date and (2) in the event that
the aggregate amount of the Credit Extensions, after giving effect to such
proposed Borrowing, would exceed $450,000,000.

 

 

--------------------------------------------------------------------------------

 

 

This Notice of Borrowing is duly executed as of the date set forth above.

 

 

LEAD BORROWER: 

 

       

CALERES, INC., as

agent for itself and the other Borrowers

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Updated Exhibit C to Credit Agreement

 

Form of Borrowing Base Certificate

 

[See Attached]

 

 

[Exhibit C to Fourth Amendment]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

BANK OF AMERICA, N.A                             CONSOLIDATED CERTIFICATE #    
  DATE:                                                                        
      BABC USE ONLY ACCOUNTS RECEIVABLE (DETAIL SHOWN ON ATTACHED SCHEDULE 1)  
                1.  BEGINNING BALANCE LINE 6 LAST REPORT -    (a)              
      2.  PLUS: SALES AS OF     -                         3.  LESS:
CREDITS AS OF     -                         4.  LESS: GROSS COLLECTIONS     -  
                      5.  +/‐ ADJUSTMENTS     -                         6. 
ENDING BALANCE   -                         7.  ‐ INELIGIBLE   -                
       

8.  NET AMOUNT OF ELIGIBLE ACCOUNTS

-    

ADVANCE RATE

85%

‐

              CREDIT CARD ACCOUNTS RECEIVABLE (DETAIL SHOWN ON ATTACHED SCHEDULE
2)                   9.  CREDIT CARD A/R   -                         10.
LESS: INELIGIBLES   -                        

11. NET AMOUNT OF ELIGIBLE CREDIT CARD A/R

-    

ADVANCE RATE

90%

‐

              PERPETUAL INVENTORY (DETAIL SHOWN ON ATTACHED SCHEDULE 3)        
            12.  INVENTORY AVAILABILITY BASED ON APPRAISED VALUE -              
     

13.  INVENTORY COMPONENT OF BORROWING BASE (LINE 12)

 

 

‐

              AVAILABILITY RESERVES (DETAIL SHOWN ON ATTACHED SCHEDULE 4)      
              14.  LESS: AVAILABILITY RESERVES       -              

15.  BORROWING BASE (LINE 8 + LINE 11 + LINE 13 + LINE 14)

   

 

     

-

      CREDIT EXTENSIONS                             16.  OUTSTANDING LOAN
BALANCE AS OF             -               17.  MERCHANDISE L/C's as of:        
    -               18.  STANDBY L/C's as of:             -               19. 
BANKERS' ACCEPTANCES                            

20. TOTAL CREDIT EXTENSIONS

           

 

      -       EXCESS AVAILABILITY                             21. TOTAL
COMMITMENTS (PER SCHEDULE 1.1 OF THE AGREEMENT)   600,000,000               22.
BORROWING BASE (LINE 15)     -               23. LESSER OF TOTAL COMMITMENTS OR
BORROWING BASE (LESSER OF LINE 21 OR LINE 22)           -      

24. LESS: TOTAL CREDIT EXTENSIONS (LINE 20)

         

-

     

25. EXCESS AVAILABILITY

    $

‐

     

 

THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE AND
ON THE ATTACHED SCHEDULES IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS. THE
UNDERSIGNED REPRESENTS AND WARRANTS THAT (A) THE COLLATERAL REFLECTED ABOVE AND
IN THE SUPPORTING DOCUMENTATION DELIVERED IN CONNECTION HEREWITH COMPLIES IN ALL
MATERIAL RESPECTS WITH THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
IN THE FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF APRIL 14, 2020 (AS AMENDED, RESTATED, SUPPLEMENTED AND OTHERWISE MODIFIED
FROM TIME TO TIME, THE “CREDIT AGREEMENT”) AND THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE CREDIT AGREEMENT), BY, AMONG OTHERS, CALERES, INC. (THE “LEAD
BORROWER”), CERTAIN OF ITS SUBSIDIARIES, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, SWINGLINE LENDER AND LEAD ISSUING BANK,
AND THE OTHER LENDERS PARTY THERETO FROM TO TIME, AND (B) NO DEFAULT OR EVENT OF
DEFAULT (AS SUCH TERMS ARE DEFINED IN THE CREDIT AGREEMENT) HAS OCCURRED OR IS
CONTINUING.  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CALERES, INC.,

AS LEAD BORROWER AND AS A BORROWER:

 

 

AUTHORIZED SIGNATURE:               NAME:      William Berberich, Jr.          
TITLE:      VP, Taxes, Treasury and Assistant Secretary  

 

 

 